Title: To Thomas Jefferson from James Kyle, Jr., 5 January 1801
From: Kyle, James, Jr.
To: Jefferson, Thomas



Sir
Lycoiming County januery the 5th 1801;

I do Congratuelate you; As Preasedant of the united States in avance; to despotssem; you do fill the chair; of the Brave General Washington, May you be found in virtues; far to Exseed; But at the filling of his Sate I was greatley afraid; that another; would Preside; The united-States, in concord is under your Command; I hope by virtues; conduct you will Rul; in Hieroglyphicks bright; from a true freind to my Cuntrey; and your Humble Survant—

James Kyle Junr

